Citation Nr: 1233695	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  07-33 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include herniated discs.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a skin rash on the face.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1969, including service in Vietnam.  The Veteran also had a period of enlistment in a reserve component for a period from July 1973 to June 1974.  This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).  The claims on appeal were Remanded by the Board in June 2010.

The Veteran testified by Videoconference before the undersigned Veterans Law Judge in April 2010.  A transcript of the hearing is associated with the claims file. 


FINDINGS OF FACT

1.  It is presumed that the Veteran was exposed to herbicides during his service in Vietnam.

2.  The Veteran's statements that back pain incurred in service remained chronic and continuous following his service discharge conflict with private clinical records which disclose that the Veteran did not report chronic back pain or a back injury in service to the providers who treated him from 1988 through 1999, when he submitted a claim to VA for service connection for a back disorder.  

3.  The Veteran's statements that he had back pain chronically and continuously following a back injury in service in 1967 are not credible.  

4.  The Veteran's contentions that he incurred a knee disorder as a result of an injury in service, or, alternatively, that a right, left, or bilateral knee disorder has been chronic and continuous since service, are not credible.

5.  The medical evidence is unfavorable to a finding that a right or left knee disorder was incurred in service or during an applicable period following the Veteran's 1969 service discharge or was chronic and continuous following the Veteran's service discharge, and is not a result of the Veteran's service or any incident thereof.    

6.  The evidence establishes that hypertension was not manifested in service or within a presumptive period and that hypertension was not chronic and continuous following the Veteran's service discharge and is not a result of the Veteran's service or any incident thereof.    

7.  The Veteran's contentions that seborrheic dermatitis has been chronic and continuous since service are not credible.

8.  The medical evidence is unfavorable to a finding that seborrheic dermatitis is related to a tinea corporis treated in service or is a result of the Veteran's service or any incident thereof.   

9.  The medical evidence is unfavorable to a finding that a back disorder, knee disorder, hypertension, or a skin disorder diagnosed as seborrheic dermatitis is a result of the Veteran's exposure to herbicides.  


CONCLUSIONS OF LAW

1.  A current lumbar disorder was not incurred in or aggravated during the Veteran's service, and did not result from the Veteran's active service or any incident thereof, nor may service connection for a lumbar disorder be presumed.  38 U.S.C.A. §§ 1101, 1110, 1111, 1116, 1153, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2012). 

2.  A right knee disorder was not incurred in or aggravated during the Veteran's service, and did not result from the Veteran's active service or any incident thereof, nor may service connection for a right knee disorder be presumed.  38 U.S.C.A. §§ 1101, 1110, 1111, 1116, 1153, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2012). 

3.  A left knee disorder was not incurred in or aggravated during the Veteran's service, and did not result from the Veteran's active service or any incident thereof, nor may service connection for a left knee disorder be presumed.  38 U.S.C.A. §§ 1110, 1111, 1116, 1153, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2012). 

4.  Hypertension was not incurred in or aggravated during the Veteran's service, and did not result from the Veteran's active service or any incident thereof, nor may service connection for hypertension be presumed.  38 U.S.C.A. §§ 1101, 1110, 1111, 1116, 1153, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2012). 

5.  A current skin disorder was not incurred in or aggravated during the Veteran's service, and did not result from the Veteran's active service or any incident thereof, nor may service connection for a current skin disorder be presumed.  38 U.S.C.A. §§ 1101, 1110, 1111, 1116, 1153, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the claim, the Board will address VA's duties to the appellant.  


I.  Notice and Assistance Requirements

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Following the Veteran's December 2006 submission of a request to reopen a claim for service connection for a back disorder, the RO issued a letter in January 2007 and a second letter in March 2007 that advised the Veteran of the criteria for new and material evidence and the basis of the prior final denial, in conformance with Kent v. Nicholson, 20 Vet. App. 1 (2006).  The claim was thereafter reopened, as requested, so no further discussion of the adequacy of this notice is required.

As to the Veteran's other claims for service connection, notices were issued in December 2008, February 2011, April 2011, and January 2012.  In addition, the claims were readjudicated following the 2010 Remand.  These letters and communications advised the Veteran of the criteria for establishing service connection and the types of evidence which would assist him to substantiate the claims.  These communications also advised the Veteran of the criteria governing determination of the degree of disability and the effective date of a grant of an increased rating, if the claim were granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

The Board finds that any deficiency as to timing or content of any notice to the Veteran has been cured by appropriate notice and subsequent adjudication, with the most recent readjudication being in February 2012.  Consequently, any defect in the timing of this notice was cured by subsequent notice and readjudication of the Veteran's claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (defects in timing of notice may be cured by affording the Veteran appropriate notice and subsequent adjudication).  The Board finds, therefore, there is no prejudice to the Veteran.

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records were initially requested in 2002 and associated with the claims file.

The Veteran contended that his service treatment records were incomplete and records had been lost.  During the course of this appeal, the Veteran indicated he had been treated at Fort Huachuca, Arizona, or at Fort Ord.  The Veteran's personnel records were requested and separately obtained.  A request for a search for records of the Veteran for the identified dates at Fort Huachuca was submitted in June 2010.  The National Personnel Records Center (NPRC) indicated in October 2010 that no records for the Veteran were located.  A search of records for the Veteran with records for Fort Ord was sent in December 2010, but NPRC was unable to locate any additional records for the Veteran, according to a February 2011 response.  The Veteran was notified that no records were located.  

The Veteran's records from the Social Security Administration (SSA) in connection with a claim for disability benefits, and the October 2001 favorable decision which granted benefits, have been obtained.  The records obtained from SSA consist primarily of private clinical records dated from 1988 to 2011.  

The Veteran was afforded VA examinations in January 2011.  In addition, the Veteran's electronic VA records, dated from 2000 through 2012, have been associated with the Veteran's Virtual VA appeals file.  

The Veteran testified in his own behalf.  Other than the service treatment records that the Veteran contends are still missing but cannot be located, the Veteran has not indentified any other records that he contends are available.  

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Claims for service connection 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Certain chronic disease, to include arthritis, may be presumed to have been incurred in service, if manifest to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a); 1131, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board notes that the regulation addressing service connection for disabilities on a secondary basis, 38 C.F.R. § 3.310, was amended in September 2006.  See 71 Fed. Reg. 52,744-52,747 (Sept. 7, 2006), effective October 10, 2006.  Since the Veteran's claim in this case was received in November 2006, the changed regulation is applicable to this claim.  The intent of the change was to conform VA regulations to decisions from the United States Court of Appeals for Veterans Claims (Court), specifically Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Section 3.310(a) addresses whether a service-connected disability is the cause of a secondary disability.  The Allen decision provides for consideration of whether a service-connected disability aggravates a nonservice-connected disability.  38 C.F.R. § 3.310(b). 

In order for a claim to be granted, there must be competent evidence of current disability (established by medical diagnosis); of incurrence or aggravation of a disease or injury in service (established by lay or medical evidence); and of a nexus between the in-service injury or disease and the current disability (established by medical evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  

A veteran is competent to testify as to a condition within his knowledge and personal observation.   See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (veteran competent to describe dry, itchy, scaling skin); but see Layno v. Brown, 6 Vet. App. 465 (1994) (lay testimony that veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent testimony "can be rejected only if found to be mistaken or otherwise deemed not credible").  

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A § 1116(a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  The presumption may be rebutted by affirmative, though not necessarily conclusive, evidence to the contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).  

No disease which is not listed in the regulation may be presumed related to exposure to herbicides.  The Board notes, for purposes of this claim, that no lumbar spine or knee disorder is among the list of diseases which may be presumed service-connected.  Hypertension, tinea, and seborrheic dermatitis are not among the listed disorders which may be presumed related to exposure to herbicides, although certain disorders which may have skin manifestations, such as chloracne, are on the list of disorders which may be presumed to be related to exposure to herbicides.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service treatment records 

The Veteran's service treatment records reflect that he sought medical evaluation for a rash in July 1968.  The thighs and scrotum were affected.  An ointment and powder were issued.  In October 1968, the Veteran reported a "kidney problem."  He reported a past history of low back pain.  There was slight spasm of the paraspinal muscles.  The provider stated that the Veteran's back pain was of muscular origin.  A diagnosis of tinea corporis was also assigned.  

The Veteran was hospitalized for three days in December 1968 at Fort Ord for treatment of a respiratory illness.  The Veteran was seen for complaints unrelated to any aspect of this appeal in July 1969 and October 1969.  His September 1969 separation examination describes the skin, lower extremities, and spine as normal.  His blood pressure was 140/80.  The Veteran checked boxes indicating that he had back trouble, foot trouble, chest pain, and a chronic cough, in the history he completed as part of the separation examination.

In July 1973, the Veteran was examined for purposes of enlistment in a reserve component.  The examination describes the Veteran's skin, lower extremities, and spine as normal.  His blood pressure was 140/78.  The Veteran did not report any complaints in the portion of the history he completed.  The provider who completed the medical history noted that the Veteran had no complaints.

1.  Claim for service connection for a back disorder 

Private treatment records dated in 1988 reflect that the Veteran complained of difficulty swallowing, epigastric tenderness, tension, and anxiety.  He did not seek evaluation for or report complaints of back pain.  In September 1993, the Veteran reported low back pain, which he related had been present intermittently "for the last year."  He also complained of left leg weakness for the past two months.  In pertinent part, a diagnosis of low back discomfort was assigned.  At that time, the provider stated that structural examination of the spine and neurologic examination "are both completely normal."  The Veteran's employer was asked to place the Veteran on light duty for one week.  

In February 1996, the Veteran sought evaluation for back pain, which the Veteran reported had started two days earlier.  The provider noted that the Veteran "[a]pparently has had some back problems in the past.  No history of actual herniated discs."  A diagnosis of acute lumbar strain was assigned.  

In June 1996, the Veteran returned with acute back pain following an attempt to lift a mower, and the provider directed light duty at work for one week.  

In February 1997, the Veteran sought treatment for back pain, reporting that he "reinjured" his back at work two days earlier and was sent home.  It was noted that the Veteran had similar problems in the past which resolved with rest and pain management.  The Veteran continued to complain of pain.  Magnetic resonance imaging (MRI) of the spine in March 1997 revealed a large herniation at L3-4.  

The Veteran was treated on numerous occasions for his back pain.  In 1999, the Veteran sought SSA disability benefits.  The fully favorable 2001 decision noted that the Veteran ceased to engage in substantially gainful employment in August 1997, and the SSA records reflect that a back disorder was the primary reason the Veteran was unable to continue working. 

The Veteran sought VA compensation benefits for a back disorder in 1999, stating that the disorder "has followed me from military service."  A June 2002 private medical statement from KMR, DO, provided an opinion that the Veteran had a history of low back pain "dating back to the early 1990s."  In a January 2003 statement, the Veteran contended that he was hurt in basic training at Fort Bliss.  The examiner who conducted VA examination in August 2004 concluded that, given the gap of nearly 25 years between the alleged injury in 1967 in service and the first documented post-service treatment for back pain (in 1993), it was less than likely that the Veteran's current lumbar disorder had its onset during or was related to the Veteran's service.

During the course of this appeal, the Veteran has stated that he was treated for back pain during service at both Fort Bliss (Texas) and Fort Huachuca (Arizona) with ultrasound and pain medications, but those records were lost in 1968.  As summarized above, there are no treatment records for the Veteran for the portion of his service from November 1966 to July 1968.  As also noted above, additional records for the Veteran were requested during the course of this appeal, including from Fort Bliss and from Fort Huachuca, but no additional records were located.  The Veteran's contention that service treatment records may be missing is credible.  The Veteran had muscle spasms on evaluation in October 1968, and reported "back trouble" at the time of his separation examination.  His report that he had back pain in service is credible.  

The credibility of the Veteran's report that he had back pain in service does not end the analysis.  Eligibility for disability compensation, however, requires a veteran to show not only that he incurred a disease or injury while in service, but also to show that there is a present disability and that there is a nexus between that disability and the in-service injury or disease.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Veteran may establish nexus by establishing that the diagnosis or symptoms shown in service were chronic, such as through a showing of chronicity, or by showing that the Veteran's later symptoms are subsequent manifestations of the same chronic disease, or other evidence that the disorder manifested in service results in a current disability.  38 C.F.R. § 3.303(b).  

In this case, the Veteran was apparently examined for enlistment in a reserve component in 1973, slightly less than four years after his 1969 service discharge.  At that examination for reserve purposes, the Veteran reported no complaints and provided no history of back pain.  This is significant evidence that the Veteran did not manifest the current back disorder during the year following his service discharge or chronically and continuously following his service.  

The Board notes that the Veteran does not contend that he incurred a back injury during any period of performance of reserve service, and the personnel records associated with the claims file do not reflect that the Veteran performed reserve service after his 1973 examination.  

The historical record includes no indication that the Veteran performed reserve service.  The Board finds that, as a matter of fact, in this case, no additional development related to reserve service is warranted.

The Veteran was treated by private physicians during the period from 1988 to 1992.  Those records reflect that the Veteran was working for Goodyear Tire Company.  During that time, he did not advise any provider that he had a history of back pain, he did not report back pain, and he did not seek medical evaluation for back pain.  

The Veteran was evaluated for a respiratory complaint in December 1993.  The Veteran sought emergency treatment for a urinary tract complaint in July 1994.  The Veteran's vision was evaluated that same month, in July 1994.  In February 1996, the Veteran sought evaluation for back pain, which the Veteran reported had started two days earlier.  The provider noted that the Veteran "[a]pparently has had some back problems in the past.  No history of actual herniated discs."  

The September 1993 report that back pain had been present for about a year was provided than 20 years after the Veteran's 1969 service discharge.  This is significant evidence that the Veteran did not have chronic back pain after his service.  In particular, the Veteran's statement that he had been having back pain for the last year conflicts with his statement for purposes of this claim that back pain "followed" him from service.  

The Board notes that the Veteran reported "some back problems in the past" in 1996.  However, that 1996 reference to "past" back pain is too vague to provide support for the Veteran's contention that back pain remained chronic after service, especially given the Veteran's more recent treatment for back pain in 1993 and his report in 1993 that he had been experiencing back pain for about a year.  The fact that no provider documented any specific report by the Veteran between 1988 and 1997 that he sustained an injury to his back in service or had back pain in service is significant evidence against the claim.  

The clinical evidence reflects that the Veteran was treated for back pain by numerous providers between 1996 and 2002.  One provider who treated him provided an opinion that the Veteran's back pain dated to the early 1990s.  As the Veteran separated from service in 1969, this opinion, by Dr. SKO, the provider who eventually performed surgery on the Veteran's back, is quite unfavorable to the Veteran's claim.  

Finally, the examiner who conducted VA examination in January 2011 discussed the Veteran's report of back pain in service, his report of back pain while working at Fort Sill in the 1970s, the Veteran's report of injury which occurred while he was working for Goodyear, and the 2001 report of Dr. O, who performed the Veteran's lumbar surgery.  The examiner concluded that it was less than likely that the Veteran's current lumbar disorder was manifested during service or within the initial post-service year.  The examiner stated that the rationale for that opinion was that the continuity of the condition to link the current lumbar disorder to the Veteran's service was not demonstrated in the medical records.  

The Board notes that the report of the 2011 VA examination does not specifically state that the examiner reviewed the records obtained from SSA.  However, the examiner specifically noted the Veteran's report during examination that onset of lumbar disc disease was diagnosed after the Veteran sustained an injury at work, and that report from the Veteran is accurate.  The fact that the examiner relied on the Veteran's report that the Veteran sustained an injury at work, without discussing the dates of the Veteran's specific reports to medical providers regarding injuries at work, does not render the opinion inadequate, since the Veteran is competent to report that he experienced back pain following an injury at work.   

The Veteran did not report complaints of back pain from 1988 to 1992, at a time when he was being treated for other disorders.  When he did report back pain in 1993, he stated that the pain had been present for about a year.  During the period from 1996 to 2001, the Veteran related onset of back pain to injuries at work.  The Veteran's only reports that back pain has been chronic since service have been to examiners who were conducting VA examinations in connection with this appeal or the claim denied by the Board in 2005.  

The Veteran is competent to report that he experienced back pain, and when he experienced such pain.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Barr v. Nicholson, 21 Vet. App. 303 (2007) (a veteran is competent to testify as to a condition within his knowledge and personal observation).  As noted above, competency and credibility are different factors in weighing evidence.  The fact that the Board deems the Veteran competent to state that he experienced back pain chronically after service does not render those statements credible.  In considering the credibility of the Veteran's statements in support of the claim, the Board may consider the Veteran's financial interests, the period of time, conflicts between reports for various purposes, and the like.  

Given the conflicts between the evidence of record and the Veteran's reports for purposes of this claim, the Board finds that the Veteran's statements that he had back pain chronically and continuously following service are not credible.  The preponderance of the evidence other than the Veteran's statements is against a finding that the Veteran had back pain chronic and continuously, even if intermittently, after his service.  

Even though the Veteran has not established that he had a back disorder chronically after service, service connection is in order if there is evidence that the current disorder results from the Veteran's service.  However, the medical evidence is unfavorable to such a conclusion.  The provider who rendered a 2002 opinion stated that the Veteran's back pain began in the early 1990s.  The examiner who conducted 2011 VA examination opined that the current lumbar disorder did not result from the Veteran's service.  The SSA records and SSA's summary of those records reflect an absence of discussion of the Veteran's military service.  In short, the preponderance of the evidence either fails to support a link between the Veteran's service and a current back disorder or is unfavorable to a finding that the Veteran's current back disorder is causally linked to his service.  

The Veteran's exposure to herbicides is presumed, since he served in Vietnam during the Vietnam conflict, but his current lumbar disorder is not defined as a disorder which may be presumed to be due to exposure to herbicides.  38 C.F.R. §§ 3.307, 3.309.  The Board must also consider the Veteran's claim on a direct basis to afford him all possible avenues of entitlement.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994) (when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis).  

That is to say, the Agent Orange presumption does not preclude a Veteran from establishing direct service connection for a back disorder with proof of actual direct causation.  However, the Veteran has not submitted or identified any evidence which would support his contention that an herbicide agent which may be associated with development of the lumbar disorder at issue.  The examiner who conducted the January 2011 VA examination opined that the available medical information indicated that lumbar disc disease was not associated with exposure to herbicides, so it was less than likely that the Veteran's current back disorder was related to any exposure to herbicides.  This is significant evidence against direct causation.  As the Veteran has not provided evidence which supports direct causation, the preponderance of the relevant evidence is against the claim.  

The preponderance of the evidence is against a finding that the Veteran manifested the current lumbar disorder within one year after his service discharge, or that the current lumbar disorder was chronic and continuous following the Veteran's service.  The Veteran's lumbar disorder may not be presumed related to exposure to herbicides, and there is no evidence which raises a possibility that the Veteran's exposure to herbicides was an etiologic factor in his development of the lumbar disorder.  

Since the preponderance of the evidence is against the claim on each basis for which service connection is authorized, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a lumbar disorder, to include as secondary to herbicide exposure, must be denied.  

2.  Claims for service connection for left and right knee disorders

There is no indication in the Veteran's service treatment records that he was treated for pain in either knee in service.  His separation examination and a 1973 examination for reserve purposes reflect that the Veteran's lower extremities were described as normal.  

Private treatment records dated in 1988 reflect that the Veteran complained of such symptoms as difficulty swallowing, epigastric tenderness, tension, and anxiety, but the Veteran did not seek evaluation for or report complaints of pain of either knee.  
The Veteran sought evaluation for back pain in September 1993.  He did not report knee pain at that time.  He was evaluated for a respiratory complaint in December 1993.  He did not report knee pain at that time.  The Veteran sought emergency treatment for a urinary tract complaint in July 1994.  The Veteran sought evaluation for back pain in February 1996, June 1996, and February 1997.  He did not report knee pain or a history of a knee disorder at those treatment visits.  

Lengthy treatment records during the period from 1988 through 2001, including records obtained from SSA, establish that the Veteran did not report that he was experiencing knee pain during that period.  The Veteran himself reported to the examiner who conducted the January 2011 VA examination that he could not remember when he began experiencing knee pain.  To the extent that the Veteran contends that a current knee disorder of either knee has been chronic and continuous since his service, the treatment records from 1988 to 1999 conflict with that contention.  

The evidence of record shows that the Veteran reports that he now has pain in each knee.  The evidence establishes that degenerative joint disease of the knees bilaterally is confirmed.  The fact that the Veteran has a current disorder of each knee does not entitle the Veteran to a grant of service connection for a disorder of either knee unless there is evidence of in-service incurrence or aggravation of the current knee disorder and evidence of a nexus between the present knee disability and the Veteran's service.  Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a). 

In this case, there is no evidence that supports the Veteran's contention that he had knee pain in service.  By the Veteran's own admission, he does not recall when his knee pain started.  The Veteran's statements are therefore not probative to establish that a chronic knee disorder was present in service or chronically thereafter.  The lengthy clinical evidence which establishes that the Veteran did not report knee pain during the period from 1988 to 2000 is extremely unfavorable to a finding that the Veteran had chronic knee pain following his service.  

The Board notes that the Veteran does not contend that he incurred a knee injury during any period of performance of reserve service.  The Board finds that, as a matter of fact, in this case, no additional development related to reserve service is warranted.

The Veteran has not provided medical evidence which supports his contention that pain in the right knee or pain in the left knee or a current bilateral knee disorder might be related to his service.  The examiner who provided a January 2011 VA opinion opined that there was no causal relationship between the Veteran's service and a current knee disorder.  The examiner provided a rationale for his conclusion.  The unfavorable medical opinion is persuasive, and places the preponderance of the evidence against a finding that a current knee disorder of either knee is causally related to the Veteran's service.  

On VA examination conducted in January 2011, the Veteran reported that he did not recall when he first started having knee pain.  The examiner stated that radiologic examination of the Veteran's knees revealed degenerative disease bilaterally.  The examiner noted that there was no reference in the Veteran's service treatment records to knee pain, and no reference to a knee disorder in any medical record within the first 10 years after the Veteran's service discharge.  

The Veteran's exposure to herbicides is presumed, since he served in Vietnam during the Vietnam conflict, so the Board has considered whether there is evidence to support the Veteran's contention that a current knee disorder might be related to exposure to herbicides.  As noted above, no knee disorder is defined as a disorder which may be presumed to be due to exposure to herbicides.  38 C.F.R. §§ 3.307, 3.309.  However, the Board must also consider the Veteran's claim on a direct basis to afford him all possible avenues of entitlement.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994) (when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis).  

That is to say, the Agent Orange presumption does not preclude a Veteran from establishing direct service connection with proof of actual direct causation.  However, the Veteran has not submitted or identified any evidence which would support his contention that an herbicide agent which may be associated with development of the knee disorder at issue.  

The examiner who conducted the January 2011 VA examination opined noted that the available medical information indicated that degenerative joint disease of the knees was not associated with exposure to herbicides, so it was less than likely that the Veteran's current knee disorder was related to any exposure to herbicides.  This is significant evidence against direct causation.  As the Veteran has not provided evidence which supports direct causation, the preponderance of the relevant evidence is against the claim.  

Since the preponderance of the evidence is against the claim on each basis for which service connection is authorized, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a knee disorder, to include as secondary to herbicide exposure, must be denied.  


3.  Entitlement to service connection for hypertension

Private treatment records dated in 1988 reflect that the Veteran complained of difficulty swallowing, epigastric tenderness, tension, and anxiety.  His blood pressure was 130/80.  

In March 1992, the Veteran's blood pressure was 130/90.  In May 1992, the Veteran returned with a list of blood pressure readings "back for a couple of years."  The provider noted that "a few" of the readings were over 90, and the provider advised the Veteran to take Dyazide for two to four weeks.  The Veteran did not report that he had prior treatment for or a diagnosis of hypertension.  The assigned diagnosis was elevated blood pressure, rule out hypertension.  In June 1992, a diagnosis of mild hypertension was assigned.  

In February 1996, the provider treating the Veteran for back pain noted that the Veteran reported a past history of "some hypertension" which had not been followed up.  The Veteran was not on medications for blood pressure at the time of the February 1996 treatment visit.  

During his hearing before the Board, the Veteran testified that hypertension was present during his service.  However, the clinical records from 1988 through 1996 reflect that, if hypertension was present during the Veteran's service, the Veteran did not report it to his later providers, and no medical diagnosis of hypertension was assigned by a provider during the period from 1988 to 1992.  The notes of the provider who assigned a diagnosis of hypertension in 1992 reflect that the provider was assigning an initial diagnosis for that disorder.

The VA examiner who conducted examination in January 2011 stated that the clinical records disclosed that the Veteran was diagnosed as having hypertension after he reached age 40.  The examiner noted the Veteran's report and belief that hypertension was first manifested while he was in service.  The examiner reviewed the blood pressures recorded during the Veteran's service.  The examiner opined that the blood pressures revealed by the Veteran's service treatment records were not elevated.  

Hypertension is not a disorder that is readily observable by a lay person.  Rather, hypertension is measured by a medical device because hypertension is not generally readily observable by a lay person, or even by a medical professional, until blood pressure becomes relatively elevated.  Therefore, the Veteran is not competent to state that he had hypertension in service.  The Veteran's lay statements are not competent to establish the onset of hypertension.  Davidson, supra.  The service treatment records have been reviewed by a provider, who has opined that the Veteran's measured blood pressure readings during his service do not establish that hypertension was present.  

The clinical records establish that a medical diagnosis of hypertension was first assigned in 1992, more than 20 years after the Veteran's 1969 service discharge.  The Veteran did not manifest hypertension during service or within the first post service year.

The Veteran's exposure to herbicides is presumed, since he served in Vietnam during the Vietnam conflict, but hypertension is not defined as a disorder which may be presumed to be due to exposure to herbicides.  38 C.F.R. §§ 3.307, 3.309.  

Although service connection for hypertension on the basis of exposure to herbicides may not be presumed, the Board must also consider the Veteran's claim on a direct basis to afford him all possible avenues of entitlement.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994) (when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis).  

That is to say, the Agent Orange presumption does not preclude a veteran from establishing direct service connection with proof of actual direct causation.  However, the Veteran has not submitted or identified any evidence which would support his contention that his hypertension is associated with exposure to herbicides.  The examiner who conducted the January 2011 VA examination opined that the available medical information indicated that hypertension is not associated with exposure to herbicides, so it was less than likely that the Veteran's hypertension is related to any exposure to herbicides.  This is significant evidence against direct causation, since there is no other competent evidence related to the issue.  As the Veteran has not provided evidence which supports direct causation, the preponderance of the relevant evidence is against the claim.  

The preponderance of the relevant evidence is against the claim.  Since the preponderance of the evidence is against the claim on each basis for which service connection is authorized, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for hypertension, to include as secondary to herbicide exposure, must be denied.  

4.  Entitlement to service connection for a skin rash on the face

In March 1992, examination of the Veteran's scalp revealed a small amount of flaking.  A diagnosis of seborrheic dermatitis was assigned.  This treatment note, which discusses the fact that the Veteran was going to buy a certain shampoo to determine if the shampoo reduced scalp symptoms, is evidence that this is the first medical treatment the Veteran sought for a scalp disorder and the first medical diagnosis of a scalp disorder.  

The service treatment records do not reflect that the Veteran was treated for a scalp disorder in service, although he was treated for a skin disorder affecting the genital area and lower extremities.  A Veteran is competent to report observations regarding skin symptoms, but his is not competent to provide a medical determination that skin symptoms affecting the genital area and lower extremities in service are the same skin disorder which now affects his scalp.  The examiner who provided VA examination in 2011 has not assigned the same diagnosis for a skin disorder as was assigned in service.  The examiner stated that there were no areas currently affected other than the scalp, although the Veteran reported intermittent symptoms of the skin in the groin area.  

The Veteran's report for purposes of this claim that a skin disorder in service remained chronic and continuous following his service is not credible, in light of the absence of reports of treatment of a skin disorder prior to 1992, despite receiving treatment for multiple other disorders.  The clinical evidence is unfavorable to the Veteran's contention that a skin disorder which was present in service results in a current skin disability.  

The Board has also considered the Veteran's contention that his current skin disorder may be related to his exposure to herbicides.  As noted above, the Veteran's exposure to herbicides is presumed, since he served in Vietnam during the Vietnam conflict.  However, seborrheic dermatitis, the Veteran's current skin disorder, is not defined as a disorder which may be presumed to be due to exposure to herbicides.  38 C.F.R. §§ 3.307, 3.309.  The examiner who conducted a January 2011 examination of the Veteran's skin specifically stated that the Veteran did not have chloracne, a skin disorder which may be presumed related to herbicides.  

Although service connection for seborrheic dermatitis may not be presumed, the Board must also consider the Veteran's claim on a direct basis to afford him all possible avenues of entitlement.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994) (when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis).  

That is to say, the Agent Orange presumption does not preclude a veteran from establishing direct service connection with proof of actual direct causation.  However, the Veteran has not submitted or identified any evidence which would support his contention that exposure to any herbicide agent may be associated with development of seborrheic dermatitis.  As the Veteran has not provided evidence which supports direct causation, service connection on that basis is not warranted, since the Veteran's lay contention is not competent evidence to establish direct causation.  

The preponderance of the relevant evidence is against the claim.  Since the preponderance of the evidence is against the claim on each basis for which service connection is authorized, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for seborrheic dermatitis, to include as secondary to herbicide exposure, must be denied.  


ORDER

The appeal for service connection for a low back disorder, to include herniated discs, is denied.

The appeal for service connection for a left knee disorder is denied.

The appeal for service connection for a right knee disorder is denied.

The appeal for service connection for hypertension is denied.

The appeal for service connection for a skin rash on the face is denied.



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


